Bkoyi.es, C. J.
1. While “the law is well settled that when a judge undertakes to charge the law on any subject, he must charge all of it upon that subject that is material aM applicable to the case” (Harper v. State, 17 Ga. App 561 (2), 87 S. E. 808), in this case the charge of the court upon the subject of impeachment of witnesses sufficiently covered all of that subject which was material and applicable.
(a) It was sought to impeach several of the State’s witnesses by proof that on the commitment trial of the defendant their testimony was materially different from what it was on this trial, but none of them admitted that his testimony on the former trial was false; on the contrary they all denied that their testimony on the two trials was different. Under these facts it was not error for the court, in the absence of a timely and appropriate written request, to fail to charge the jury that if a witness wilfully and knowingly swore falsely as to a material matter, his testimony ought to be disregarded entirely unless corroborated by circumstances or other unimpeached evidence. Robison v. State, 114 Ga. 446, 447 (40 S. E. 253). See also Millen & Southwestern R. Co. v. Allen, 130 Ga. 656 (5), 660 (61 S. E. 541).
(b) The excerpt from the charge of the court complained of was not error for any reason assigned.
2. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

■Judgment affirmed.


Luke and Bloodworth, JJ., concur.